                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION

DERREK PETER                                                                        PLAINTIFF

V.                                  No. 4:18CV00552-JM-JTR

DOC HOLLADAY, Sheriff,
Pulaski County Jail, et al.                                                      DEFENDANTS


                                              ORDER

       The Court has reviewed the Recommendation submitted by United States Magistrate Judge

J. Thomas Ray. No objections have been filed. After careful review, the Recommendation is

approved and adopted in its entirety as this Court's findings in all respects.

       IT IS THEREFORE ORDERED that:

       1.      Peter’s claims that he was subjected to unconstitutional conditions of confinement

at the Pulaski County Detention Facility, as described in Section II(A) of the Recommendation,

are DISMISSED, without prejudice.

       2.      It is CERTIFIED, pursuant to 28 U.S.C. ' 1915(a)(3), that an in forma pauperis

appeal from this Order would not be taken in good faith.

       Dated this 8th day of July, 2019.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
